In an action for specific performance of a contract for the sale of real property, plaintiff appeals from a judgment of the Supreme Court, Kings County, entered September 2, 1965, after a non-jury trial, dismissing the complaint. Judgment reversed, on the law and the *534facts and in the exercise of discretion, without costs; judgment of specific performance granted to plaintiff, without costs; and matter remitted to Special Term for the making and entry of judgment accordingly. Findings inconsistent herewith are reversed and it is found that the contract for the sale of that portion of the premises which is tax lot 21 on which a garage exists, as distinguished from the contiguous portion which is tax lot 22, on which a dwelling exists, was sufficiently described in the writing signed by the testatrix of whose will the defendants are executors. The deed should be in the ordinary form (cf. Tymon v. Linoki, 16 N Y 2d 293).
Ughetta, Acting P. J., Christ, Rabin, Hopkins and Benjamin, JJ., concur.